CRAIL, P. J.
This case comes before us on a motion of the respondents to dismiss the appeal upon the ground that the printed transcript was not and has not been served and *88filed within the time prescribed by law and the rules for the Supreme and District Courts of Appeal, nor within the time provided by any written stipulation on file herein. The motion is made upon the certificate of the clerk of the trial court as provided by rule YI of said rules and upon the affidavit of the attorney for the respondents that the stipulation extending time to appellant within which to file said printed transcript expired on February 3, 1936, and that there exists no stipulation or order extending the time for filing such transcript beyond said date. Respondents are entitled to a dismissal of the appeal.
Appeal dismissed.
Wood, J., and McComb, J., pro tern., concurred.